Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
		
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of the Applicant's amendment and remarks filed on 04/30/21, claims 1-11 are allowed.
						       
		
		Given that applicant has filed a terminal disclaimer (TD) on 04/30/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent 10,206,910, the Obviousness Double Patenting (ODP) rejection is now moot.  The TD has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Consequently, the ODP rejection over U.S. Patent 10,206,910 is hereby withdrawn.


		In light of Applicant’s argument that the disclosure of Bertin failed to specifically teach treatment of clear cell renal carcinoma comprising administering specifically compound 50 or Apilimod, and given that Applicant has demonstrated on the record that Apilimod, itself, was effective in treating ccRCC, the examiner contends that the 103(a) 
		 The following is an examiner's statement of reasons for allowance: Claims 23-33 are drawn to a method for treating clear cell renal carcinoma in a subject in need thereof, the method comprising administering to the subject a pharmaceutical composition comprising a therapeutically effective amount of apilimod, or a pharmaceutically acceptable salt thereof as delineated in claim 1.  The closest art is Bertin et al. (WO 2006/128129) in view of Dutcher, JP (Ther. Adv. Urol., 2013, Vol. 5, No. 6, pgs. 338-353).  Specifically, Bertin et al. teach the use of compounds of formula (I) including compound 50 for treating cancers that are modulated by the activity of c-Rel and include various cancers such as renal cell carcinoma.  However, Bertin et al. do not specifically teach treatment of clear cell renal carcinoma and failed to demonstrate treatment using the specific compound, apilimod.  Consequently, one skilled in the art would not have a reasonable expectation of success in using apilimod for specific cancers as Bertin failed to demonstrate such treatment.  Applicant has however demonstrated that treatment with apilimod were effective in reducing cell viability of various clear cell renal carcinoma cells.  Additionally, Applicant demonstrated that the combination of apilimod and sorafenib and/or Pazopanib resulted in synergistic effect in clear cell renal carcinoma.  Since the present claims require the use of apilimod to treat ccRCC, and given that no prior art anticipates or renders obvious the particular method of claim 1, claims 23-33 are therefore allowable.


Conclusion
Claims 23-33 (renumbered 1-11) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
05/14/2021